Citation Nr: 0726828	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral thumb osteoarthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disorder of the bilateral lower extremities, to include 
tendonitis. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
unspecified shoulder disorder.   


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1966 to August 1970.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran now resides in the 
jurisdiction of the Portland, Oregon RO.  

In May 2007, a Videoconference Hearing was held before the 
undersigned Acting Veterans Law Judge; a transcript of this 
hearing is in the claims file.  

The issues of entitlement to service connection for bilateral 
thumb osteoarthritis, a bilateral disability of the lower 
extremities, and an unspecified shoulder disorder on de novo 
review are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.

FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied 
service connection for bilateral osteoarthritis of the 
thumbs, bilateral tendonitis in the lower extremities, and an 
unspecified shoulder disorder.  

2.  Evidence received since the September 1997 decision 
indicates that the veteran's claimed disabilities may be 
related to service; relates specifically to unestablished 
facts necessary to substantiate the claims; and raises a 
reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for bilateral 
thumb osteoarthritis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a disorder of 
the bilateral lower extremities, to include tendonitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for an 
unspecified shoulder condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding disability ratings and 
effective dates of awards).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by any notice deficiency, and there is no need to belabor the 
impact of the VCAA in this matter.


Legal Criteria-New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Analysis

A September 1997 unappealed rating decision denied the 
veteran's claims seeking service connection for thumb, lower 
extremity, and shoulder disabilities on the basis that there 
was no evidence that the claimed disabilities existed in 
service.  Additionally, the RO determined that there was no 
evidence of a causal relationship between the veteran's 
disabilities and service.  

The veteran contends, in essence, that he has submitted new 
and material evidence in support of his claims and that as 
such, his claims should be reopened.  The RO, upon receipt of 
evidence submitted in January 2005, reopened the veteran's 
claims and proceeded to issue denials based on the merits.  
The RO's action notwithstanding, it is the duty of the Board 
to evaluate every petition to reopen a previously denied 
claim in its own right prior to adjudication of the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

A letter from a private osteopathic physician, dated in 
November 2004, states that the veteran currently experiences 
"osteoarthritis" and "venous insufficiency in the lower 
extremities" among other non-related disabilities.  The 
physician goes on to state that he had reviewed the veteran's 
service medical records and noted  treatment for "Achilles 
bursitis/suspected rheumatoid arthritis/wrist strain [and] 
biceps strain."  It was the physician's opinion that it was 
"possible" that "some of the present osteoarthritis" was 
"a sequela of remote military injuries."  Regarding 
osteoarthritis, the physician was not specific on which 
anatomical group or structure was affected, and in 
interpreting the evidence in a way most favorable to the 
veteran's claims, the Board finds that this opinion addresses 
a potential relationship between the veteran's claimed thumb 
and shoulder conditions and his service.  This is new, in 
that it was not of record at the time of the original denial, 
and is material, in that it relates to an unestablished fact 
necessary to substantiate the underlying claims.  See 38 
C.F.R. § 3.156.  As such, these claims are reopened.  

While the examiner did not specifically diagnose tendonitis 
in the bilateral lower extremities, the opinion that there is 
a venous insufficiency in the lower extremities which is 
possibly related to military service is sufficient to suggest 
a possibility of a potential relationship between a lower 
extremity disorder and service.  Again, the physician's 
opinion is new to the record and relates to a previously 
unestablished fact, and the Board will reopen the claim.   


ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for bilateral thumb 
osteoarthritis and the claim is reopened; to that extent 
only, the claim is granted.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a disorder of the 
lower extremities, to include tendonitis, and the claim is 
reopened; to that extent only, the claim is granted.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for an unspecified 
shoulder disorder and the claim is reopened; to that extent 
only, the claim is granted.


REMAND

Upon submission of the November 2004 report of the private 
physician, the veteran was scheduled for an examination with 
an orthopedic specialist to determine the nature and etiology 
of his claimed conditions.  This examination was scheduled as 
there was a potential link identified between the veteran's 
claimed conditions and his military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran failed to 
report as requested.  

Generally, when a veteran fails to report for an examination 
in connection with a claim for service connection, the claim 
is adjudicated on the evidence of record.  See 38 C.F.R. § 
3.655.  In this instance, however, the veteran has supplied 
good cause for his failure to report to the scheduled 
examination.  Specifically, the veteran moved to a different 
address and never received notice of his need to report for a 
VA examination.  The veteran stated in a May 2007 
Videoconference Hearing that he informed VA of his change in 
address, but that it was his belief that this information had 
not been registered prior to dispatch of a notification 
letter.  The address listed on the "Compensation and Pension 
Examination Inquiry" is indeed not the veteran's current 
address.  A report of contact dated in March 2005 reflects 
the veteran's change of address (after the scheduled 
examination); however, there is no actual notice letter of 
record which reflects the veteran's address (either old or 
new).  As there is no letter to the contrary, the Board has 
no reason to doubt that the veteran never received notice of 
his need to report.  As he has shown good cause for his 
absence and a willingness to report for an examination, it is 
necessary for the veteran to be afforded a new, comprehensive 
VA examination to evaluate the nature and etiology of his 
claimed conditions.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature and etiology of any disorder of the 
bilateral thumbs and shoulders, to include 
osteoarthritis, and any disorder of the 
lower extremities, to include tendonitis.  
Following a review of the relevant medical 
evidence in the claims file and any tests 
that are deemed necessary, the examiner 
should identify the diagnosis(es) of the 
veteran's current bilateral thumb and lower 
extremity disabilities and shoulder 
disorder, and provide opinions on the 
following:

Is it at least as likely as not (a 
50 % or greater probability) that 
any current bilateral thumb, 
shoulder, or lower extremity 
disability is linked to the 
veteran's military service to 
specifically include complaints and 
treatment for joint pain  noted 
therein (or in the case of 
osteoarthritis within a year of 
service separation). 

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support a 
causal relationship and less likely 
does not.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  The RO should then readjudicate these 
claims.  If any remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other  



appropriate action must be handled in an expeditious manner.


______________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


